Citation Nr: 9913612	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  97-10 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to January 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Waco, Texas, Department of Veterans Affairs (VA), which 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.

The Board notes that the RO also denied a claim of 
eligibility to dependents' educational assistance under 
chapter 35, 38 U.S.C.  This claim was not raised by the 
appellant in her original June 1996 formal claim, nor did she 
express any desire to appeal this claim in her notice of 
disagreement dated in January 1997 or in the substantive 
appeal dated in March 1997.  38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (1998).  At a February 1999 travel Board 
hearing, the appellant and her representative confirmed that 
this issue was not being pursued on appeal.  As such, this 
issue is not presently before the Board.


FINDINGS OF FACT

1. The veteran died on November [redacted], 1995.

2. The cause of the veteran's death as shown on the death 
certificate was ventricular fibrillation, arteriosclerotic 
heart disease, and myocardial infarction.

3. The evidence of record is in relative equipoise as to 
whether ankylosing spondylitis began during military 
service or is otherwise etiologically linked to such 
service.

4. The competent and probative medical evidence of record 
shows that ankylosing spondylitis contributed to the 
veteran's death.


CONCLUSIONS OF LAW

1. With resolution of reasonable doubt in favor of the 
veteran, the Board finds that the veteran's ankylosing 
spondylitis was incurred in military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

2. The veteran's ankylosing spondylitis contributed 
substantially or materially to the cause of the veteran's 
death, and a grant of service connection for the cause of 
the veteran's death is warranted.  38 U.S.C.A. §§ 1310, 
5107 (West 1991); 38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

VA has been unable to obtain the veteran's service records, 
including service medical records, which are presumed lost in 
a 1973 fire at the National Personnel Records Center in St. 
Louis, Missouri.  In cases such as these, VA has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  The analysis of the appellant's 
claim was undertaken with these duties and obligations in 
mind.

Factual Background

As noted above, the veteran's service medical records are 
unavailable and presumed lost.  The service records 
associated with the claims folder are morning reports dated 
in September 1958, December 1958, and January 1959.  These 
reports show that the veteran was hospitalized at the Walter 
Reed Army Hospital between September 1958 and January 1959.  
However, these reports are negative for any medical 
diagnoses.

The veteran's DD Form 214 shows that the veteran was 
discharged in January 1959 for physical disability that 
existed prior to service; no disability is named.

In an x-ray examination dated in October 1981, lateral views 
of the chest showed cardiac size to be within normal limits, 
and that the vasculature was normal.  The physician noted 
that the mobility of the thoracic spine was restricted by a 
fused thoracic column, stated to probably be the result of 
ankylosing spondylitis.  The physician noted that study was 
restricted due to the immobility of the patient, but found 
that there was complete fusion of the cervical bodies even 
between the transverse processes of T1 and the first ribs 
bilaterally, and a very mild dextroscoliosis in the mid-
thoracic spine

In a June 1987 letter, J.R.R., M.D., wrote that the veteran 
was permanently and totally disabled due to his ankylosing 
spondylitis.  Dr. J.R.R. noted several other problems such as 
restrictive lung disease and arthritis, stated to possibly be 
related to his ankylosing spondylitis.  The appellant also 
submitted a request that was sent by the Texas Disability 
Determination Division to J.R.R., M.D., in February 1988, 
which noted that the veteran had been found to be disabled 
and was receiving benefits under the Social Security Act.  
The veteran's claimed disabilities were noted as ankylosing 
spondylitis, shortness of breath, arthritis, and high blood 
pressure.

In a March 1989 letter, F.S., M.D., wrote that the veteran 
has had ankylosing spondylitis for "many, many years" and 
that to the best of his recollection, he was one of the rare 
ones whose trouble began in the neck and descended instead of 
in the lumbosacral area and ascended.  Dr. F.S. noted that 
over the years the veteran had stereotyped and really 
localized pain to the right of the midline, and that he was 
unable to lie on his back or on his stomach, or even really 
very well on either side for the examination.  The veteran 
was found to be in severe pain with any slight motion of the 
lumbopelvic area, and palpation over the iliac crest and 
sacroiliac attachments was quite tender.

In May 1994, the veteran was admitted to a hospital for 
complete heart block and iso-arrhythmic atrioventricular 
dissociation.  The veteran was noted to have a history of 
ankylosing spondylitis and hypertension.  R.M.B., M.D., noted 
that the veteran's prescriptions were stopped and that a 
pacemaker was not indicated at the time.  Dr. R.M.B. 
indicated that a pacemaker would be technically almost 
impossible as the veteran has ankylosing spondylitis and 
cannot lie or sleep supine.  J.T.R., M.D., noted that the 
veteran reported having episodes of weak spells and weakness, 
with shortness of breath and a tendency to tire easily.  Dr. 
J.T.R. also noted that the veteran reported a lot of mucus 
and foam, and spitting up foam.  Dr. J.T.R. noted that good 
x-rays of the chest were difficult to obtain because of the 
veteran's physical condition, and that the veteran was a very 
difficult patient to treat because of the severe ankylosing 
spondylitis.

A follow-up examination conducted in June 1994 showed that 
the veteran's condition had improved.  Chest examination 
revealed some decreased breathing sounds bilaterally, but was 
otherwise clear.  Cardiac examination revealed a loud S4, but 
was otherwise negative.  The examiner noted that endoscopy 
would not be justified because of the risk encountered with 
the veteran's unusual anatomy.

In a letter from a physician at Levi Hospital dated in 
October 1994, the veteran was diagnosed with severe hip 
arthritis that was probably due to his ankylosing 
spondylitis. 

J.T.R., M.D., in reports dated between June 1994 and May 
1995, noted treatment and medications prescribed to the 
veteran for burned out ankylosing spondylitis of the back and 
degenerative joint disease of his right knee.  In January 
1995, the veteran reported symptoms of coughing, nausea, and 
diarrhea.  J.T.R. indicated that early treatment with 
antibiotics was needed because severe bronchitis could be 
fatal to the veteran due to his body habitus.

VA outpatient records from Bonham, Texas, dated between 
November 1994 and May 1995, contain reports of routine 
checkups for the purpose of prescription renewal for 
ankylosing spondylitis.

The veteran died on November [redacted], 1995, at age 59.  The 
cause of the veteran's death as shown on the death certificate 
was ventricular fibrillation, arteriosclerotic heart disease, 
and myocardial infarction.  An emergency room note by H.H., M.D., 
noted an impression that the cause of death was 
cardiorespiratory arrest secondary to ventricular 
fibrillation.  An emergency room note by Dr. J.T.R. noted the 
cause of death as cardiac arrhythmia.

In critical care note dated on November [redacted], 1995, D.D., 
M.D., noted a history of a complete heart block in May 1994, 
with atrioventricular dissociation and isorhythmic 
artrioventricular association felt to secondary to the 
medications Verapamil and Clonidine.  These medications were 
stopped and the veteran's problems discontinued.  The 
physician noted that the veteran had a history of congestive 
heart failure and had been found on the day of his death 
lying in his kitchen with some shallow respiration.  The 
physician noted that the ambulance was unable to obtain 
intravenous access, and indicated that the veteran was not 
intubated at the scene as he had severe kyphosis and 
ankylosing spondylitis, and was very difficult to intubate.  
The veteran was taken to the emergency room with 
cardiopulmonary resuscitation in progress and bag assisted 
ventilation.  D.D. listed the causes of the veteran's death 
as ventricular fibrillation, a history of congestive heart 
failure, a history of probable previous inferior wall 
myocardial infarction, and severe ankylosing spondylitis with 
restrictive lung disease and kyphosis.

In a letter dated in May 1996, Dr. D.D. noted that the 
veteran had a history of ankylosing spondylitis.  Dr. D.D. 
noted that according to the appellant, the veteran had been 
in the Walter Reed Army Hospital for six months prior to 
discharge from service.  The physician found that the veteran 
had significant ankylosing spondylitis and severe kyphosis 
and restrictive lung disease.  Dr. D.D. noted that the 
veteran had evidence of congestive heart failure in the past.  
Dr. D.D. found that the veteran's cause of death was 
ventricular fibrillation, and he believed that the veteran's 
severe ankylosing spondylitis and severe kyphosis and 
restrictive lung disease were certainly contributory to the 
veteran's development of lethal arrhythmia.

In a letter dated in April 1996, Dr. J.T.R., the same 
physician who had treated the veteran on several occasions in 
1994 and 1995, wrote that in his opinion the veteran's severe 
ankylosing spondylitis and resulting restrictive lung disease 
and kyphosis contributed to his early demise.

In June 1996, the appellant filed a claim of entitlement to 
service connection for the cause of the veteran's death.  She 
contended that the veteran's death was caused by the 
veteran's ankylosing spondylitis with severe kyphosis and 
restrictive lung disease, which she claimed was incurred 
during service as a result of the veteran having had all of 
his teeth pulled at once.  

In a letter dated in October 1996, N.L., M.D., noted that the 
veteran had had a chronic irritis of the left eye since 1990 
that was secondary to his ankylosing spondylitis.

In October 1996, the appellant submitted a pamphlet by the 
Arthritis Foundation pertaining to ankylosing spondylitis.  
The pamphlet indicated that ankylosing spondylitis can cause 
sacroiliac and vertebral bones to fuse together, and that 
when this occurs, the normal flexibility of the spine and 
neck is lost and the whole spine becomes rigid.  The pamphlet 
noted that ankylosing spondylitis is systemic, meaning that 
it "affects" the entire body, and can damage other organs 
besides the joints, such as the lungs, eyes, and heart.

In August 1998, a VA physician reviewed the veteran's file 
and found it unlikely that ankylosing spondylitis contributed 
to his death.  The physician noted that the etiology of 
ankylosing spondylitis is unknown but that hereditary factors 
play an important role.  He noted that the disease usually 
begins between the ages of 20 and 40, and that the chief 
manifestation is in the spine, as in this case.  He also 
indicated that chest pains can sometimes be exhibited 
resembling angina, but that usually it is pain due to the 
involvement of the manubrial sternal and the sternal 
clavicular joint of the chest.  Aortic valve involvement was 
noted as being present in a small percentage of patients.  
The physician noted that little is known of the veteran's 
family history, and that other factors probably came into 
play here, such as hyperlipidemia.  He found that the 
immediate cause of death was secondary to atherosclerosis 
with probable coronary occlusion with myocardial infarction 
and secondary ventricular fibrillation, and that ankylosing 
spondylitis was not a contributing factor.

In February 1999, the appellant was provided a hearing before 
a traveling member of the Board.  The appellant's 
representative contended that the veteran first developed 
ankylosing spondylitis when his teeth were pulled at boot 
camp, and that the disorder became progressively worse until 
it caused his body to cave in on his heart and lungs, 
contributing to his death.  The appellant testified that the 
veteran first noticed problems such as pain in his neck while 
on honor guard duty in service, and that he was told at the 
hospital in service that he had arthritis.  The appellant 
stated that she married the veteran in 1974, and at this time 
the veteran was already aware that he might have a heart 
problem as a result of his ankylosing spondylitis.

Analysis

As an initial matter, the Board notes that the Court in this 
case has determined that the appellant's claim of service 
connection for the cause of the veteran's death is well 
grounded within the meaning of 38 U.S.C.A. § 5107.  Caluza v. 
Brown, 7 Vet. App. 498, 506; Ramey v. Brown, 9 Vet. App. 40, 
46 (1996).  Since the appellant has submitted a well-grounded 
claim, VA has a duty to assist her in the development of 
facts pertinent to that claim.  38 U.S.C.A. § 5107(a).  In 
this case, the Board concludes that all relevant evidence has 
been obtained to the extent possible and that the statutory 
duty to assist has been satisfied.

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

In the present case, the veteran was not service-connected 
for any disability at the time of his death.  However, 
service connection may be established where the evidence 
shows that an injury or disease resulting in disability was 
contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a) (1998).  For certain chronic disorders, 
service connection may be granted on a presumptive basis if 
the disease is manifested to a compensable degree within one 
year following discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The appellant claims that the veteran's death was due to 
ankylosing spondylitis that was incurred in service.  
Unfortunately, as noted above, the veteran's service medical 
records are presumed to have been destroyed in a fire.  
However, the record does contain some corroboration for the 
appellant's claim in the form of morning reports dated during 
the veteran's period of service.  These morning reports 
showed that the veteran was indeed hospitalized at the Walter 
Reed Army Hospital between September 1958 and January 1959.  
Further, the veteran's DD Form 214 indicated that the veteran 
was discharged due to physicial disability, and many of the 
private medical reports of record indicated that the veteran 
has had ankylosing spondylitis for many years.  The history 
as related by the veteran to several physicians for treatment 
purposes is consistent with the onset of ankylosing 
spondylitis coincident with service.   

The Board notes that there are no medical diagnoses of record 
showing a diagnosis of ankylosing spondylitis during service, 
and that the veteran did not attempt to file a claim of 
entitlement to service connection at any time after 
discharge.  Further, due to the lack of service medical 
records, the Board cannot attribute the notation of a 
disability in the veteran's DD Form 214 to the ankylosing 
spondylitis.  However, taking into account the VA's 
heightened duty in cases in which the veteran's records 
appear to have been destroyed through no fault of his own, 
and that there is some corroboration of the appellant's claim 
in the few service records that are available, the Board 
finds that the evidence that is of record appears to be in 
relative equipoise, and reasonable doubt is resolved in favor 
of a finding that the veteran's ankylosing spondylitis had 
its onset in service.

The Boards inquiry does not end there, however.  The Board 
must still address whether ankylosing spondylitis caused the 
veteran's death, or substantially or materially contributed 
to his death.  Multiple private medical reports of record 
indicate that the veteran suffered from long-standing severe 
ankylosing spondylitis with associated kyphosis and 
restrictive lung disease.  The record also indicates that the 
veteran was generally very weak, and experienced pain and 
shortness of breath.  The letter from Dr. J.T.R. dated in 
April 1996 and a letter from Dr. D.D. dated in May 1996 both 
contained findings that the veteran's ankylosing spondylitis 
contributed to his death.  Both of these physicians treated 
the veteran for some period of time and were actually present 
and treating the veteran when he died.

The appellant submitted a pamphlet from the Arthritis 
Foundation, which notes that ankylosing spondylitis is a 
systemic disease, which can damage the lungs and eyes, as 
well as the heart.  The Board finds that this notation is 
consistent with the veteran's other disorders, as numerous 
medical reports of record noted that the veteran's 
restrictive lung disease was or could be the result of 
ankylosing spondylitis.  Further, a letter from N.L., M.D., 
dated in October 1996 noted that the veteran had chronic 
irritis of the left eye, secondary to ankylosing spondylitis.  

The Board notes that the veteran has been treated for various 
medical problems over the last decade, and many physicians 
have noted difficulty in examining and treating the veteran 
due to his ankylosing spondylitis.  During his hospital stay 
in May 1994 because of complete heart block, physicians noted 
that it was difficult to obtain good chest x-rays or 
physically examine the veteran due to his ankylosing 
spondylitis.  These physicians appear to have raised the 
possibility that the veteran may have needed a pacemaker.  
While this was finally concluded to not be necessary, one 
physician noted that this would be practically impossible in 
any event due to the veteran's physicial condition.  The 
Board finds that these reports support other medical findings 
as to the severity of this veteran's ankylosing spondylitis, 
and that the veteran's ankylosing spondylitis caused 
increased difficulty in treating the veteran for other 
medical problems.

Further, the record indicates that at the time of his death, 
the veteran's ankylosing spondylitis may have interfered with 
the veteran's treatment.  The critical care note dated on 
November [redacted], 1995, noted that paramedics were unable 
to intubate the veteran at the scene due to his kyphosis and 
ankylosing spondylitis.

The Board notes that the veteran's death certificate did not 
list ankylosing spondylitis as a cause of death.  However, 
the Board finds probative the fact that D.D., M.D., a 
physician who was in consultation with the physician who 
signed the death certificate, indicated in both a May 1996 
opinion letter and a critical care note written on the day of 
the veteran's death, that ankylosing spondylitis was a 
contributory cause of the veteran's death.  

The Board recognizes that the VA physician concluded in 
August 1998 that it was unlikely that the veteran's 
ankylosing spondylitis contributed to his death.  However, 
the Board chooses to place at least equivalent weight on the 
findings of D.D. and J.T.R., as these physicians were present 
on the day of the veteran's death and both found that 
ankylosing spondylitis did contribute to his death.  
Additionally, Dr. D.D. noted in a critical care note on the 
day that the veteran died that ankylosing spondylitis was one 
of the contributing causes of the veteran's death.  On the 
other hand, the VA physician noted that the cause of death 
was specifically stated in the record as ventricular 
fibrillation with myocardial infarction without explaining 
why severe ankylosing spondylitis could not have contributed 
to the veteran's death in this case.  In fact, the VA 
examiner noted that aortic valve incompetence is present in a 
small percentage of ankylosing spondylitis patients.  The VA 
examiner noted a lack of a family medical history, and listed 
other factors that may have contributed to the veteran's 
death, but did not provide bases for refuting the conclusions 
of physicians D.D. and J.T.R.

In light of the findings of physicians D.D. and J.T.R., and 
the fact that the veteran's other medical disorders are 
consistent with the systemic affects of ankylosing 
spondylitis, the Board concludes that the evidence is at 
least in equipoise as to whether ankylosing spondylitis 
contributed substantially and materially to the veteran's 
death.  Accordingly, with resolution of reasonable doubt in 
the appellant's favor, the Board finds that service 
connection for the cause of death is established.  



ORDER

Service connection for the cause of the veteran's death is 
warranted.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

